Case 2:20-cv-05623-PA-KK « Document 12. Filed-07/22/20

“Page 1 of 2 Page ID #:47

POS010

 

ATTORNEY OR F THOUT ATTORNEY. (Name, Stole Rar bee and wae)
ATTORNEY OR PARTY WTO oat ue

. MANNING LAW-APC
20062 SW Birch St m2
Newport Beach, CA 92660
TELEPHONE NO.: 949-200-8755 FAKNO, (Onlonal: $66-843-8308
E-MAIL ADDRESS (Opionah:
ATTORNEY POR Were}: Plaintiff Anthony Bouver, aa individual

 

a

BRANCH NAME: CENTRAL DISTRICT OF. CALIFORNIA 7 |

 

_ Anthony Bouyer. an individual |
PLAINTIFFIPETITIONER: Ruth Cohen individually ‘and as Trustee of the Grantor :Reiained’.

DEFENDANT/RESPONDENT: Income Trust of the R &R Family Trust uit 10/5/89.

. ne ke

 

 

PROOF OF SERVICE OF F SUMMONS

“9 ROI. No, oF Fila No:

 

 

 

OA 0.34

 

 
 
 

 

 

1. Atthe time of service | was at least “Ta venis of age and nots Pern aN ctlor : -
2 | served copies of: SE ,

a summons

b. _complaint

c. [7] Alternative Dispute Resolution (AD package

d. Civil Case Cover Sheet (served in.complex: cases only)
e. cross-compiaint

£ other feowsiy documents): : ‘Garton ng nots a

 

pplication for 8b
3. a. Party served contain MET

b. 4] mn Person (other than the oaity’ in itein: 736) sored on behalf ofan sientiyt
under item 5b-on whom substituted service wes made) ( 5 1
Rainbos Lauor- Agent for Service me rec

4. Address where served:
18033 Salicov Bt the party was CA *O1335

5. {served the. party (chack proper box)

(Separate proof sence is required fore ach panty serves

  
  
  
 
 
    
  
 
 
  

a. C2] by personal service. i personally: selivered thes documents itsted i in item. 2 othe pi

recelve service of ‘progees i 0 on (date):

. I

in the. presence. of: loans re
Samimic “ Doe’- ‘Apparently owne of liquor
30: + oat ole ».

 

(2) am (roma) a competent
place. ot abode of:

3) [7] (physical address.
‘agcress oft ie

ae

(S) a | atlach & dectaratie of igen

POSO1 Rev. Jaruary 1, 2007]

       
   
    
    
  
 

Case 2:20-0v-05623-PAKK ‘Document 12. Filed 07/22/20 ‘Page 2 of 2. Page ID #:48

 

PLAINTIFF/PETI NER: ‘Anthony: Bouver an individual oe = arene aaa CASE TIMER. =
ETITIO “Ruth Cohen individually nd a8 Trustee of the Grist Retained 2:20 ov 05623 me vk

Income Trust of the R & R Family Trost U/BAT 1OSAD _ 2,

 

 

 

| DEF ENDANTIRESPONDENT:

 

5. ¢ [_] by mall and acknowledgment of receipt of service, | mailed he Socuments listed in tem 2 to the party, to the
addrase shown in item 4, by first-class mall postage prepaid, _
(1) on (date): {2) from (city):

 (_] with two copies of the. Notice and Acknowledgment of Receipt: ‘and a postage-paid retum envelope addressed
‘ sode Clv. Proc., § 415.30.)

     

(4) [7] toan address outside California with: retumn receipt requester
d. [] by other means (specify means of service. and authorizing ode section}:

Cc Additional page Sesoribing service is attached.

6. The mene to the Person Served" (on the surnmnons) was sompleted: as foiows:
a. a6 an individual defendant =”

oan as the persan sued under the: fictitious r name of. (specily):
on as occupant. ‘Ruth Cohen individually and as Trustee of the: Grantor Retnined
 {) on behaitot (spstity): Income Trust of the R & R Family Trost vor 10/5/89
under the following Code of Civil Procedure section: ,
cy 418,10 {corporation
Cc 416.20 {defunt compe
[J 416.30 (joint stock ¢ ss0cie
(Cj 416.49 (association Of Pe rinership)
[] 416.50 (public entity) .

& © oo 4

  
  
  
 

 

7. Person who served papers
a. Name: Adriana M Achucarro
Address: 2390 £ Oranzewood ‘Ave #530, Anaheim. CA 92806
Telephones number. 949-305-9108
The fea for service was: $ 69.
jam:

(1) cl not a tegistered Califomia process & server. : oo

(2) exempt fro i tration u inde Bus ness and Profersion® Codé section n 2235000):

@ Lv} a: registered C arc on
@ (J) owner 0 employes wa iedapandentconvacton,
(i). “Registration No. agg
(ii) County: Oranpe

pans

 

     

 

 

  

 

 

8. i deciare under pensity of perjury under the laws of the State of California’ that the toradoing is true and correct.
9. [_"] 1am a California sheriff or marshal and | certify that the foregoing is true angroorrect,

  

Date: 7/9/2020

Adriana M Achucarre S : wa , b. - ae
(NAb OF PERBON WHO GERVED PAPERERHIERIPY OR WARETAL) oe

 

 

 

POSO1 [Rev Janay 1.2007) Pope tela
